DETAILED ACTION
Status of the Claims
	The present application was filed on 04/07/2020.  This is the first Office Action on the merits.  Claims 1-20 are currently pending and addressed herein. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Domestic Benefit Claim
Examiner acknowledges Applicant’s claim for domestic benefit based on U.S. Provisional Patent Application No. 62/843,643, filed 05/06/2019.  (Application Data Sheet, filed 04/07/2020).  Examiner notes that the disclosure of Applicant’s provisional filing differs from the disclosure of Applicants current non-provisional filing in a few respects (e.g., 26 pages and 63 paragraphs versus 27 pages and 68 paragraphs, 18 claims versus 20 claims, provisional filing included a 107 page Appendix A and a 5 page Appendix B, etc.).  Accordingly, for purposes of Examination, claimed subject matter not having 35 U.S.C. §112(a) support as of the 05/06/2019 provisional filing date will be accorded the 04/07/2020 non-provisional filing date.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 05/28/2020 is in compliance with 37 CFR §1.97.  Accordingly, the IDS has been considered by the Examiner herewith.
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a) because FIG. 5 fails to show a step/operation where it is determined if the second treatment threshold requirement is satisfied (e.g., Claim 10).  Applicant’s specification indicates:
…After a predetermined number of questions, after a predetermined amount of time, and/or the like, the alertness level of the operator is assessed to determine if the alertness level of the operator has improved, deteriorated, or has been maintained, at step/operation 512. … (Applicant’s Specification, para [0062], emphasis added).

When, at step/operation 512, it is determined that the operator's alertness level has improved such that the first treatment threshold requirement is no longer satisfied, the operator engagement interaction may be suspended and the operator's alertness level may continue to be monitored (e.g., by the mobile computing entity 110). When, at step/operation 512, it is determined that the operator's alertness level has improved, but not sufficiently such that the first treatment threshold requirement is no longer satisfied, the operator's alertness level has been maintained (e.g., has neither significantly increased nor decreased), the operator engagement interaction is continued. For example, the mobile computing entity 110 may continue the operator engagement interaction. When at step/operation 512, it is determined that the operator's alertness level has decreased, the process continues to step/operation 514. For example, it may be determined (e.g., by the mobile computing entity 110 at step/operation 512) that the operator's alertness level satisfies a second treatment threshold requirement and may initiate a second level of treatment. For example, when it is determined that the operator's alertness level is below a second treatment threshold, it may be determined that the second treatment threshold requirement is satisfied and a second level of treatment may be initiated. In various embodiments, the second level of treatment may include notifying one or more contacts of the operator's alertness level, suggesting the operator take a break from operating the vehicle to rest, provide instructions and/or directions to a place where the operator may take a break from operating the vehicle to rest, and/or the like. (Applicant’s Specification, para [0063], emphasis added).

	In view of the above, step/operation 512 determines not only whether the alertness level has improved (i.e., “Alertness Increased?” of FIG. 5) but also whether the alertness level has deteriorated or has been maintained.  In this vein the “No” arrow of FIG. 5 does not adequately cover disclosed/claimed scenarios where the alertness level has not increased/increased significantly.  Namely, if the alertness level has been maintained, operator engagement interaction is continued (e.g., step/operation 510, not step/operation 514) and if the alertness level has deteriorated, it is determined whether the second treatment threshold requirement is satisfied.  Here, with respect to the former, Examiner questions whether “Alertness Increased?” of FIG. 5 should indicate “Alertness Significantly Increased?”.  Appropriate corrections are required.         
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification Objections
The disclosure is objected to because of the following informalities:
Regarding paragraph [0051], Examiner notes Applicant’s use of terms including “Emotive Insight 5 Channel EEG Headset”, “Epoc Emotive”, “MUSE”, and “Fitbit” (i.e., trade names or marks used in commerce).  Such terms should be accompanied by generic terminology, should be capitalized wherever they appear, and, where appropriate, should include a proper symbol indicating their use in commerce (e.g., ™, SM , or ®).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Objections
Claims 1, 11, 12, 14, 17, 18 and 20 are objected to because of the following informalities:
As per Claims 1, Examiner suggests “the biometric data and the behavior data” in the receiving step for proper antecedence.  
As per Claims 11, 12 & 14, Examiner suggests “notifying the one or more contacts” for proper antecedence.
As per Claim 17, Examiner suggests “the biometric data and the behavior data” in the receive step for proper antecedence.  Further, Examiner suggests “the at least one processor” for consistency.  
As per Claim 18, Examiner suggests “the at least one processor” for consistency.
As per Claim 20, Examiner suggests “the biometric data and the behavior data” in the receive step for proper antecedence.
Appropriate correction is required.

Claim Interpretation
Regarding Claim 10, “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” (see MPEP 2111.04).  In this vein, the phrase “the one or more contacts and corresponding contact data identified based at least in part on an operator profile corresponding to the operator” passively recites a step (i.e., identifying) that is of questionable patentable weight.  Stated differently, would a potential infringer have to, responsive to determining: (a) only notify one or more contacts, or (b) not only identify one or more contacts and corresponding contact data based at least in part on an operator profile corresponding to the operator but also notify the one or more contacts, to infringe Claim 10?  Examiner suggests that Applicant positively recite an identifying step to avoid question as to whether such a step is required by the claimed method (e.g., responsive to determining…, identifying…; and notifying….). 
Regarding Claim 13, similar to Claim 10, the phrase “wherein the local emergency services department is identified based at least in part on a location of the vehicle” passively recites a step (i.e., “is identified”) that is of questionable patentable weight.  Examiner suggests that Applicant positively recite its steps to avoid question as to whether such steps are required by the claimed method (e.g., wherein the method further comprises identifying….)    
Regarding Claim 15, the phrase “for ceasing and/or pausing the operator’s operation of the vehicle” appears to be functional language associated with and/or an intended use of the recited “instructions”.  Here, “for ceasing and/or pausing the operator’s operation of the vehicle” appears to describe a particular purpose and/or desired result of the “instruction” but does not require any “ceasing and/or pausing” in the claimed method.   

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 17, said Claim is rejected as follows:
Initially, Applicant is claiming a “mobile computing entity”.  Accordingly, Applicant’s reference to “the apparatus” lacks antecedence and causes ambiguity.
Next, Applicant indicates “the mobile computing entity being onboard a vehicle comprising one or more vehicle sensors in communication with a vehicle controller”.  Here, while “being onboard a vehicle” may provide context for the mobile computing entity, “one or more vehicle sensors in communication with a vehicle controller” appears tangential to Claim 17 and causes ambiguity (e.g., unclear nexus between the claimed mobile computing entity and the tangentially recited vehicle controller).  
Next, in the receive step, Applicant recites “a vehicle sensor”.  Here, Examiner questions whether this vehicle sensor is different from the “one or more vehicle sensors” already introduced (i.e., antecedence issue).     
As per Claim 18 & 19, said Claims are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0213429 to Sicconi et al. (hereinafter Sicconi ‘429)
As per Claim 1, Sicconi ‘429 teaches [a] method for monitoring alertness of an operator of a vehicle (para [0030], “attention monitoring system”) as follows: 
First, Sicconi ‘429 teaches receiving [] biometric data (FIG. 3 and para [0054], “biosensors 314 to monitor[] heart rate and galvanic skin response” & FIG. 10 and para [0063], “features 1010 extracted from biometrics sensors 1003”) and behavior data for the operator (FIG. 3 and para [0054], “observes the face and eyes orientation…to analyze the driver’s attention” and “[c]ar dynamics data…(acceleration, speed, RPM, engine load,…) are collected …to evaluate driving risk” & FIG. 10 and para [0063], “features 1008 (e.g., closed eyes, yawning, eyes pointed away from road) extracted from video feed [and] features 1009 (e.g., verbal reactions/responses to system prompts, hands off the steering wheel) extracted from speech and gestures 1002 of the driver” and “features 1013 from telematics data 1006 such as speed, acceleration, braking, cornering, engine load, fuel consumption”), the biometric data and behavior data captured by at least one of a wearable sensor, a visual sensor, or a vehicle sensor onboard the vehicle (para [0054], “biosensors 314…installed in the vehicle or worn by the driver” & para [0063], “biometrics sensors 1003, wearable [or] built-into the vehicle” & para [0054] “camera 308 pointed at the driver” and “sensors…and optionally from vehicle buses” & para [0063], “driver facing camera 1001”)
Next, Sicconi ‘429 teaches determining [] an alertness level of the operator based at least in part on the biometric data and the behavior data using a model that is personalized for the operator (para [0054], “model driver state [] 317”, “model driver behavior 310” and “model driving context 313” and FIG. 3, i.e., flow to “AI powered decision engine 315” to assess driver attention and para [0053], “AI module, personalized to accommodate for driver [] decides when the attention level is insufficient” & para [0063], “driver attention model[] 1015”, “driving risk model 1016” and FIG. 10 and para [0064], i.e., flow to “AI Decision Engine 1020” to assess “attention level” & para [0031], “personalized models”); 
Next, Sicconi ‘429 teaches responsive to determining that the alertness level of the operator satisfies a first treatment level threshold, initiating [] an operator engagement interaction to increase the alertness level of the operator (FIG. 3 & para [0053], i.e., when drowsiness is detected, the system “offers the driver to engage in cadenced question-answer mini-dialogs, to awake the driver and help restore proper attention” & para [0054], “the system…proposes attention-engaging brief dialogs simulating mind exercises” & FIG. 10 and para [0064], [i]f the attention level is normal 1022…[i]f the attention level is marginal 1023…[i]f [the] attention [level] is insufficient…a dialog interaction [with driver to restore attention]1028 is used” & para [0038], “to make sure that warnings are only given when necessary, AI is used to manage interaction”).  
However, Sicconi ‘429 does not explicitly disclose the receiving, the determining, and the initiating, by a processor.  Regardless, Sicconi ‘429 explicitly teaches embodiments including a processor for the receiving, the determining, and the initiating (FIG. 8 & para [0059], “smartphone [provides] computation to run context analysis, combine it with the features extracted by the smart camera to decide about driver’s attention margin and provide audio feedback when necessary” & para [0060], “system 803…to run all processing on a smartphone 811 which is connected [to] camera 807 [and] vehicle bus [and] speakerphone 805” & FIG. 5, i.e., smartphone-focused processing including bracelet/watch for biometrics).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sicconi ‘429 to include the receiving, the determining, and the initiating, by a processor.  Here, Sicconi ‘429 explicitly suggests implementation of its invention via a “mobile app” (para [0032] & FIG. 5, Smartphone “App logic and UI”).  One would have done so to practice the invention without requiring significant changes to existing vehicle hardware/software.  One is expected to use known tools (i.e., a smartphone) according to its known abilities (i.e., processing, short-range communication, video, sensors, etc.).
As per Claim 2, Sicconi ‘429, as modified, teaches the method of Claim 1 above. 
	Further, Sicconi ‘429 teaches wherein the model is trained using a machine learning technique. (para [0037], “Deep learning is used to create personalized models of driving habits and experience” & para 0062, “Machine learning [] to continuously evaluate driver attention level….driving risk” & paras [0116]-[0118])
As per Claim 3, Sicconi ‘429, as modified, teaches the method of Claim 1 above. 
	Further, Sicconi ‘429 teaches wherein the operator engagement interaction is a voice-based interaction between a mobile computing entity and the operator (FIG. 3 & para [0054], “dialog with the driver 327” and “microphone [329] and a speaker 328 (optionally a wireless speakerphone) [] used to verbally communicate with the driver” & FIG. 8 & para [0059], i.e., smartphone 811 “connected [to] speakerphone [805] to position microphone and speaker…close to the driver”).
As per Claim 4, Sicconi ‘429, as modified, teaches the method of Claim 3 above. 
	Further, Sicconi ‘429 teaches wherein the mobile computing entity comprises and/or is in communication with a speaker and a microphone.  Here, Examiner points Applicant to the citations in Claim 3 above regarding said recitations. 
	As per Claim 17, Sicconi ‘429, as modified, teaches [a] mobile computing entity comprising at least one processor, a communications interface configured for communicating via at least one network, and at least one memory storing computer program code, the mobile computing entity being onboard a vehicle comprising one or more vehicle sensors in communication with a vehicle controller, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: receive biometric data and behavior data for the operator, the biometric data and behavior data captured by at least one of a wearable sensor, a visual sensor, or a vehicle sensor onboard the vehicle; determine an alertness level of the operator based at least in part on the biometric data and the behavior data using a model that is personalized for the operator; and responsive to determining that the alertness level of the operator satisfies a first treatment level threshold, initiate an operator engagement interaction to increase the alertness level of the operator. (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations. See also para [0175]-[0182], i.e., processor, memory, program code, etc.)
	As per Claim 20, Sicconi ‘429, as modified, teaches [a] computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer- readable program code portions comprising executable portions configured, when executed by a processor of an apparatus, to cause the apparatus to receive biometric data and behavior data for the operator, the biometric data and behavior data captured by at least one of a wearable sensor, a visual sensor, or a vehicle sensor onboard the vehicle; determine an alertness level of the operator based at least in part on the biometric data and the behavior data using a model that is personalized for the operator; and responsive to determining that the alertness level of the operator satisfies a first treatment level threshold, initiate an operator engagement interaction to increase the alertness level of the operator.  (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations. See also para [0175]-[0182], i.e., computer program product, non-transitory computer-readable medium, processor executable program code, etc.)

Claims 5-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sicconi ‘429 in view of Non-Patent Literature (NPL) document entitled “Basic Math Operations” by Mathemania (hereinafter NPL-Mathemania). 
As per Claims 5-7, Sicconi ‘429, as modified, teaches the method of Claim 3 above.
However, Sicconi ‘429 does not explicitly disclose wherein the operator engagement interaction comprises the mobile computing entity asking the operator elementary level arithmetic questions OR wherein the operator engagement interaction include the operator verbally responding to the elementary level arithmetic questions OR wherein the elementary level arithmetic questions are addition and/or subtraction problems of two single digit numbers.  Regardless, Sicconi ‘429 does disclose that, when drowsiness is detected, “the invention offers the driver to engage in cadenced question-answer mini-dialogs, to awake the driver and help restore proper attention” (para [0053]) and that “[r]esponsiveness of the [driver] is tracked” (para [0054] & para [0063], “features 1009 (e.g., verbal reaction/responses to system prompts…)” & para [0073], “driver’s reaction, comments” to prompts).  In this vein, NPL-Mathemania teaches that “basic math operations” including “Addition (+)”, “Subtraction (-)”, “Multiplication (* or x)”, and “Division (: or /)” “are commonly called arithmetic operations” [where] “[a]rithmetic is the oldest and most elementary branch of mathematics”. (NPL-Mathemania, page 1, para [1]).  More specifically, NPL-Mathemania discloses that addition and subtraction questions may include two single digit numbers (See NPL-Mathemania, page 1, para [2], “Jimmy has 2 apples and Laura has 3 apples, and [] we want to find out how many apples they have together[?]  By adding them together…(2 Jimmy’s apple + 3 Laura’s apples = 5 apples in total)” & page 1, para [4], “Maggie has 5 apples and she gives 2 apples to her friend Paul.  How many apples does [Maggie] have?...(5 apples that [Maggie] had – 2 apples that [Maggie] gave to Paul = 3 apples that are left to [Maggie]”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sicconi ‘429 to include wherein the operator engagement interaction comprises the mobile computing entity asking the operator elementary level arithmetic questions AND wherein the operator engagement interaction include the operator verbally responding to the elementary level arithmetic questions AND wherein the elementary level arithmetic questions are addition and/or subtraction problems of two single digit numbers.  Here, substituting known questions (i.e., elementary level arithmetic questions”) as questions in Sicconi’s ‘429 “question-answer” dialog leads to expected results (e.g., elementary level arithmetic questions, including the addition and/or subtraction of two single digit numbers, are asked by the system and operator responses/answers to the elementary level arithmetic questions are received by the system).  Here, Sicconi ‘429 contemplates “propos[ing] attention-engaging brief dialogs stimulating mind exercises.” (para [0054]).  NPL-Mathemania suggests its examples as “pretty simple” (NPL-Mathemania, page 1, para [1]), supportive of such a “brief dialog”.  
As per Claim 19, Sicconi ‘429, as modified, teaches the mobile computing entity of Claim 17 above.  However, Sicconi ‘429 does not explicitly disclose wherein the mobile computing entity comprises and/or is in communication with a speaker and a microphone, the operator engagement interaction is a voice-based interaction between the mobile computing entity and the operator, and the operator engagement interaction comprises the mobile computing entity asking the operator elementary level arithmetic questions and the operator verbally responding to the elementary level arithmetic questions.  (Here, Examiner points Applicant to the citations and rationale in Claims 3-6 above regarding said substantially similar recitations.) 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sicconi ‘429 in view of U.S. Patent Application Publication No. 2017/0355377 to Vijaya Kumar et al. (hereinafter Vijaya Kumar ‘377).  
As per Claim 8, Sicconi ‘429, as modified, teaches the method of Claim 1 above.
However, Sicconi ‘429 does not explicitly disclose wherein the biometric data comprises EEG data.  Regardless, Vijaya Kumar ‘377 discloses “methods and apparatus for determining whether a driver is drowsy, fatigued, or stressed and implementing any of a variety of actions based, on the determination [where d]river state is determined based on output of a driver-wearable device, such as a smart watch, and/or vehicle sensors” (para [0017]).  In this vein, Vijaya Kumar ‘377 teaches that “measurements [f]or determining whether the driver is impaired include…measurements of a drivers….heart [rate] (HR), electroencephalogram (EEG) [and] Galvanic Skin Response (GSR)…” (para [0019]) via sensors including “Galvanic Skin Response (GSR) sensors…Heart Rate (HR) sensors, electroencephalogram (EEG) sensor…” (para [0080]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sicconi ‘429 to include wherein the biometric data comprises EEG data.  Here, Sicconi ‘429 contemplates using “biosensors 314 to monitors heart rate and galvanic skin response” (para [0054]).  Supplementing such biosensors 314 with a known EEG sensor leads to expected results (e.g., EEG data received as biometric data, used to assess driver drowsiness, etc.).  Vijay Kumar ‘377 explicitly suggests HR, GSR and EEG measurements as “foundational” measurements for determining whether a driver is impaired. (Vijay Kumar ‘377, para [0019]).  
  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sicconi ‘429 in view of U.S. Patent Application Publication No. 2018/0157980 to Kochura et al. (hereinafter Kochura ‘980).
As per Claim 9, Sicconi ‘429, as modified, teaches the method of Claim 1 above.
However, Sicconi ‘429 does not explicitly disclose determining whether the alertness level of the operator has improved as a result of the operator engagement interaction; and responsive to determining that the alertness level of the operator has improved as a result of the operator engagement interaction, ceasing the operator engagement interaction.  Regardless, Kochura ‘980 teaches a “Cognitive Driver Dialog System (CDDS) that evaluates the level of cognitive inattentiveness of a driver by engaging the driver in a personalized dialog and evaluating the driver responses” (para [0019]).  In particular, “[b]ased on the driver’s interactions with the dialog, the system continues to assess the driver’s level of cognitive inattentiveness and, if needed, suggests a set of actions for safely driving...” (para [0040]).  Here, “driver biometric data before the dialog is used to determine whether the dialog should be initiated, e.g., a driver condition of sleepy; [and] biometric data during the dialog is used to determine whether the dialog has been effective” (para [0041]).  More specifically, “[d]uring the dialog stage, the CDDS evaluates the cognitive inattentiveness level and determines if any further actions are needed” and “[i]f the dialog has been effective and the inattentiveness level has dropped, the system returns to monitoring the driving state” (para [0058] & FIG. 3, i.e., alertness level improved, dialog ceases, continue to monitor).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sicconi ‘429 to include determining whether the alertness level of the operator has improved as a result of the operator engagement interaction; and responsive to determining that the alertness level of the operator has improved as a result of the operator engagement interaction, ceasing the operator engagement interaction.  Here, Sicconi ‘429 suggests not only evaluating “responsiveness of the driver” (para [0073], i.e., “[w]hen dialog is used to assess or restore attention of a drowsy driver…relies on dialog history 1245, short-term driver information 1247….to decide about type of content, pace, length of interaction to drive the dialog with the driver” & para [0174], “[s]hort-term (few dialog turns) evaluation shows ability of the [driver] to correct attention deficit and regain (mind) control.”) but also using observed responsiveness to improve effectiveness (Claim 13).  Furthermore, similar to Kochura ‘980, Sicconi ‘429 contemplates “[w]hen the driver is not found to be [] drowsy 511, the system returns  to observing the driver’s face 503 and hands 504” (para [0056]).  Accordingly, Sicconi ‘429 would support ceasing a dialog in response to improved attention.  Practically, needless dialog may be counter-productive by distracting the driver.

Claims 10-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sicconi ‘429 in view of Kochura ‘980 and U.S. Patent Application Publication No. 2017/0080856 to Enomoto et al. (hereinafter Enomoto ‘856), and further in view of U.S. Patent Application Publication No. 2015/0288797 to Vincent (hereinafter Vincent ‘797).
As per Claim 10, Sicconi ‘429, as modified, teaches the method of Claim 1 above.
However, Sicconi ‘429 does not explicitly disclose after the initiation of the operator engagement interaction, re-determining the alertness level of the operator; and responsive to determining that the alertness level of the operator satisfies a second treatment level threshold, notifying one or more contacts.  Regardless, Kochura ‘980 discloses that “[b]ased on the driver’s interactions with the dialog, the system continues to assess the driver’s level of cognitive inattentiveness and, if needed, suggests a set of actions for safely driving...” (para [0040]).  Here, while “driver biometric data before the dialog is used to determine whether the dialog should be initiated, e.g., a driver condition of sleepy; biometric data during the dialog is used to determine whether the dialog has been effective” (para [0041]).  In particular, “[d]uring the dialog stage, the CDDS evaluates the cognitive inattentiveness level and determines if any further actions are needed” and “[i]f the dialog has been ineffective, other actions can be taken [including] “plac[ing] a call to [an] emergency number [which] could be a personal contact such as a friend or family member…” (para [0058]).  In this vein, Enomoto ‘856 similarly discloses “a vehicle alertness control system [that] monitors the behavior and biosignals of [a] driver [and] involves the driver in conversation to increase [an] alertness level [when the alertness level of the driver has decreased]. (para [0019]).  Here, Enomoto ‘856 teaches that “as the driver alertness level is decreased” the conversation “stimulus level” should be increased. (see para [0019]).  More specifically, Enomoto’s ‘856 “alertness level is hierarchized into four ranks, namely, ‘D1,’ ‘D2,’ ‘D3,’ and ‘D4,’” (para [0026], i.e., most alert “D1” to least alert “D4”) and a stimulus level is selected based on the driver’s determined alertness level (para [0030] & FIG. 3, i.e., stimulus levels “low,” “medium,” and “high” corresponding to alertness levels “D2,” “D3,” and “D4,” respectively).  Here, “a conversation category ‘A’ corresponding to the stimulus level ‘low’ is used to draw a reflex response from the driver and requires little thinking by the driver”, a “conversation category ‘B’ corresponding to the stimulus level ‘medium’ includes a short conversation [] and is used to draw a simple response from the driver”, and a “conversation category ‘C’ corresponding to the stimulus level ‘high’ includes a long conversation [that] induces the driver to think and act” (para [0039]) and the appropriate conversation category may be implemented “when the vehicle is traveling and the driver alertness is decreased” and thresholds between each alertness level have been crossed (para [0062] & see FIG. 9).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sicconi ‘429 to include after the initiation of the operator engagement interaction, re-determining the alertness level of the operator; and responsive to determining that the alertness level of the operator satisfies a second treatment level threshold, notifying one or more contacts.  Kochura ‘980 teaches triggering a call to a personal contact when a first level of dialog has been ineffective (see cites above).  Similarly, Enomoto ‘856 suggests increasing dialog stimulation when driver alertness has not increased (see cites above).  Further incorporating Kochura’s ‘980 call to a personal contact and Enomoto’s ‘856 multiple thresholds with corresponding conversation categories into the teachings of Sicconi ‘429 leads to expected results (i.e., the stimulus level of a dialog interaction with the driver increases as thresholds associated with decreasing driver alertness are crossed, e.g., from a question prompting a reflex response toward a conversation with a contact that requires the driver to think more).  “Normally, as the driver alertness level is decreased, the level of a stimulus needed to increase the alertness becomes higher” (Enomoto ‘856, para [0019]).
Next, Sicconi ‘429 does not explicitly disclose the one or more contacts and corresponding contact data identified based at least in part on an operator profile corresponding to the operator.  Regardless, Vincent ‘797 teaches a “system designed to provide protection for individuals at risk of critical illness or fatal accidents, by alerting help at the moment it is needed.” (para [0008]).  Users can “download this system to their computing device (e.g., smartphone) and the system will recognize when they are in danger and get them timely emergency help…, even if they are unconscious.” (para [0008]).  Vincent’s ‘797 system similarly “utilizes various sensors to monitor the user’s [] medical condition [and can] receive real-time data…via medical monitoring devices, such as the user’s vital signs (heart rate, respiration, blood pressure, temperature, oxygen saturation)…” (para [0025] & para [0136], e.g., wired/wirelessly connected).  Within this backdrop, the “system comprises a subscription service with a user’s file stored in the user’s [smartphone] and/or in a database of a remote server” (para [0021]) and the user “can set up their…user profile…to have one emergency [contact] called/messaged/alerted, or multiple emergency contacts called/messaged/alerted one after one or simultaneously [as well as provide] real-time [] location and movement tracking to their emergency contacts.” (para [0028] & para [0073], “user’s call list of contacts and their phone numbers, emails…”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sicconi ‘429 to include the one or more contacts and corresponding contact data identified based at least in part on an operator profile corresponding to the operator.  Sicconi ‘429 desires the “convenience of an affordable mobile app” (para [0032]).  Incorporating Vincent’s ‘797 further mobile app functionalities (e.g., user profile registration including contact list and corresponding contact data) into Sicconi’s ‘429 mobile app leads to expected results (e.g., contact list available for mobile app use to alert help when needed, even when the user is not conscious of the need).          
As per Claim 11, Sicconi ‘429, as modified, teaches the method of Claim 10 above.
However, Sicconi ‘429 does not explicitly disclose wherein notifying one or more contacts comprises providing a notification to an electronic address corresponding to the one or more contacts.  Regardless, in line with Claim 10, Kochura ‘980 discloses that “other actions [include] plac[ing] a call to [an] emergency number [which] could be a personal contact such as a friend or family member…” (para [0058], i.e., an electronic address includes a “phone number”, see Applicant’s Specification, para [0064]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sicconi ‘429 to include wherein notifying one or more contacts comprises providing a notification to an electronic address corresponding to the one or more contacts.  One would have done so since “engaging the driver in [a] personalized dialog [] helps the driver to overcome cognitive inattentiveness” (Kochura ‘980, para [0019]).  Here, a phone call with a personal contact (e.g., friend, family member) naturally provides a more “personalized dialog”.
As per Claim 12, Sicconi ‘429, as modified, teaches the method of Claim 10 above.
However, Sicconi ‘429 does not explicitly disclose wherein notifying one or more contacts comprises notifying a local emergency services department.  Regardless, Kochura ‘980 further discloses that “other actions [include] plac[ing] a call to [an] emergency number [which] could be an emergency responder’s number, e.g., giving the police a description and a location of the vehicle.” (para [0058]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sicconi ‘429 to include wherein notifying one or more contacts comprises notifying a local emergency services department.  One would have done so since “engaging the driver in [a] personalized dialog [] helps the driver to overcome cognitive inattentiveness” (Kochura ‘980, para [0019]).  Practically, a phone call with an emergency responder (e.g., the police) would naturally provoke cognitive attentiveness in a driver.
As per Claim 13, Sicconi ‘429, as modified, teaches the method of Claim 12 above.
However, Sicconi ‘429 does not explicitly disclose wherein the local emergency services department is identified based at least in part on a location of the vehicle.  Regardless, similar to Kochura ‘980, Vincent ‘797 contemplates contacting not only a user’s emergency contacts (para [0031], e.g., pre-emergency mode) but also emergency responders (para [0032], e.g., emergency mode) if needed.  In this vein, Vincent ‘797 teaches that “[t]he app automatically locates the user’s current location” since “the emergency number the app may call depends on the user’s location” (para [0027] & para [0034], “the user’s current location’s emergency number in the city or country where they are to obtain immediate help” & para [0071], e.g., GPS).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sicconi ‘429 to include wherein the local emergency services department is identified based at least in part on a location of the vehicle.  Here, as evidenced by Vincent ‘797 an “appropriate emergency number” (para [0034]) would be associated with local emergency services near the location of the user/smartphone/vehicle.  One is expected to use known tools according to their known abilities.
As per Claim 14, Sicconi ‘429, as modified, teaches the method of Claim 10 above.
However, Sicconi ‘429 does not explicitly disclose wherein notifying one or more contacts comprises initiating a phone call with a contact.   (Here, Examiner points Applicant to the citations and rationale in Claim 11 above regarding said recitations.) 
As per Claim 15, Sicconi ‘429, as modified, teaches the method of Claim 1 above.
However, Sicconi ‘429 does not explicitly disclose after the initiation of the operator engagement interaction, re-determining the alertness level of the operator; and responsive to determining that the alertness level of the operator satisfies a second treatment level threshold, providing the operator with instructions for ceasing and/or pausing the operator's operation of the vehicle.  Regardless, Kochura ‘980 discloses that “[b]ased on the driver’s interactions with the dialog, the system continues to assess the driver’s level of cognitive inattentiveness and, if needed, suggests a set of actions for safely driving...” (para [0040]).  Here, while “driver biometric data before the dialog is used to determine whether the dialog should be initiated, e.g., a driver condition of sleepy; biometric data during the dialog is used to determine whether the dialog has been effective” (para [0041]).  In particular, “[d]uring the dialog stage, the CDDS evaluates the cognitive inattentiveness level and determines if any further actions are needed” and “[i]f the dialog has been ineffective, other actions can be taken [including] “a command to stop driving as it is not safe” or “recommend actions for the driver, e.g., suggest nearby rest areas or motels to sleep, suggest nearby gas stations or restaurants to buy coffee with corresponding driving instructions” (para [0058]).  In this vein, Enomoto ‘856 similarly discloses “a vehicle alertness control system [that] monitors the behavior and biosignals of [a] driver [and] involves the driver in conversation to increase [an] alertness level [when the alertness level of the driver has decreased]. (para [0019]).  Here, Enomoto ‘856 teaches that “as the driver alertness level is decreased” the conversation “stimulus level” should be increased. (see para [0019]).  More specifically, Enomoto’s ‘856 “alertness level is hierarchized into four ranks, namely, ‘D1,’ ‘D2,’ ‘D3,’ and ‘D4,’” (para [0026], i.e., most alert “D1” to least alert “D4”) and a stimulus level is selected based on the driver’s determined alertness level (para [0030] & FIG. 3, i.e., stimulus levels “low,” “medium,” and “high” corresponding to alertness levels “D2,” “D3,” and “D4,” respectively).  Here, “a conversation category ‘A’ corresponding to the stimulus level ‘low’ is used to draw a reflex response from the driver and requires little thinking by the driver”, a “conversation category ‘B’ corresponding to the stimulus level ‘medium’ includes a short conversation [] and is used to draw a simple response from the driver”, and a “conversation category ‘C’ corresponding to the stimulus level ‘high’ includes a long conversation [that] induces the driver to think and act” (para [0039]) and the appropriate conversation category may be implemented “when the vehicle is traveling and the driver alertness is decreased” and thresholds between each alertness level have been crossed (para [0062] & see FIG. 9).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sicconi ‘429 to include after the initiation of the operator engagement interaction, re-determining the alertness level of the operator; and responsive to determining that the alertness level of the operator satisfies a second treatment level threshold, providing the operator with instructions for ceasing and/or pausing the operator's operation of the vehicle.  Kochura ‘980 teaches triggering further actions (e.g., commands, suggestions) when a first level of dialog has been ineffective (see cites above).  Similarly, Enomoto ‘856 suggests increasing stimulation when driver alertness has not increased (see cites above).  Further incorporating Kochura’s ‘980 further actions and Enomoto’s ‘856 multiple thresholds with corresponding conversation categories into the teachings of Sicconi ‘429 leads to expected results (i.e., the stimulus level of a dialog interaction with the driver increases as thresholds associated with decreasing driver alertness are crossed, e.g., from a question prompting a reflex response toward a command/suggestion that requires the driver to think more).  “Normally, as the driver alertness level is decreased, the level of a stimulus needed to increase the alertness becomes higher” (Enomoto ‘856, para [0019]).
As per Claim 18, Sicconi ‘429, as modified, teaches the mobile computing entity of Claim 17 above.  However, Sicconi ‘429 does not explicitly disclose wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least: after the initiation of the operator engagement interaction, re-determine the alertness level of the operator; and responsive to determining that the alertness level of the operator satisfies a second treatment level threshold, perform at least one of (a) notifying one or more contacts, the one or more contacts and corresponding contact data identified based at least in part on an operator profile corresponding to the operator or (b) providing the operator with instructions for ceasing and/or pausing the operator's operation of the vehicle.  (Here, Examiner points Applicant to the citations and rationale in Claims 10 and 15 above regarding said substantially similar recitations.) 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sicconi ‘429 in view of Kochura ‘980 and U.S. Patent Application Publication No. 2022/0048531 to De La Taste (hereinafter De La Taste ‘531).
As per Claim 16, Sicconi ‘429, as modified, teaches the method of Claim 1 above.
However, Sicconi ‘429 does not explicitly disclose determining whether the operator is responsive and coherent; and responsive to determining that the operator is not responsive and/or not coherent, initiating an automated shut down of the vehicle.  Regardless, De La Taste ‘531 teaches a vehicle control system in the context of “autonomous operation of a vehicle” (para [0002]).  In De La Taste ‘531, “[o]ne or more physiological functions [e.g., heart rate, respiratory rate, head position, eye movement, facial movement, brain activity] of the [driver]  may be measured and monitored in order to determine [the driver’s] status” where such physiological functions “may indicate a level of drowsiness or sleep” (paras [0065]-[0066]).  More specifically, “[i]f it is determined that the [driver’s] ability to take control of the vehicle is impaired…the [driver] is identified as unresponsive” (para [0070]).  In such a case, De La Taste’s ‘531 vehicle and/or a mobile phone coupled to the vehicle (para [0074]) establishes a communication link and “the vehicle is stopped or driven to the nearest appropriate stopping location and a third party is contacted” (para [0078] & paras [0082], “a suitable contact [] from a predetermined list of contacts”).  In this vein, Kochura ‘980 similarly suggests, after determining “an inattentive or other non-normal state” attempting to engage the driver “in a personalized dialog [to help] the driver to overcome cognitive inattentiveness [and] the current biometric condition” (Kochura ‘980, para [0055] & para [0058], “friend or family member”).  More specifically, “[d]uring the dialog stage, the CDDS analyzes the verbal responses [based on] engagement with the dialog, response time, speech characteristics, and accuracy of the driver responses [where s]peech parameters or characteristics, for example, mumbled, slurred or quiet speech may indicate a high inattentiveness level.” (para [0057], i.e., coherency assessed).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sicconi ‘429 to include determining whether the operator is responsive and coherent; and responsive to determining that the operator is not responsive and/or not coherent, initiating an automated shut down of the vehicle.  Here, De La Taste ‘531 suggests that “[d]uring autonomous operation of a vehicle, an occupant of the vehicle may need to remain responsive in order to take control of the vehicle in certain situations” (para [0002]).  Accordingly, Sicconi ‘429 would desire the use of such known methods to assess responsiveness and coherency and to take appropriate action (e.g., stop/shut down autonomous operation of the vehicle) when a driver is not responsive and/or coherent for driver safety and to avoid impaired driving.  One is expected to use known tools according to their known abilities.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        
/CHRISTIAN CHACE/            Supervisory Patent Examiner, Art Unit 3665